Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 1 of 44 PageID 1




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

SHIQIONG HUANG, CHRIS R.                               )
STOKOWSKI, EVERETT UHL, MARK                           )
J. HEARON and MARY T.                                  )
PATTERSON, individually and on behalf                  )
of all others similarly situated,                      )
                                                       ) CLASS ACTION COMPLAINT
                               Plaintiffs,             )
                                                       )
               v.                                      ) CASE NO:
                                                       )
TRINET HR III, INC., TRINET HR IV,                     )
INC., THE BOARD OF DIRECTORS OF                        )
TRINET HR III, INC., THE BOARD OF                      )
DIRECTORS OF TRINET HR IV, INC.,                       )
THE INVESTMENT COMMITTEE OF                            )
TRINET GROUP, INC. and JOHN DOES                       )
1-30.                                                  )
                                                       )
                               Defendants.             )

                                             COMPLAINT

       Plaintiffs Shiqiong Huang, Chris R. Stokowski, Everett Uhl, Mark J. Hearon and Mary T.

Patterson (“Plaintiffs”), by and through their attorneys, on behalf of the TriNet 401(k) Plan

(“TriNet III Plan”) and the TriNet Select 401(k) Plan (“TriNet IV Plan”) referred to collectively

as (the “Plans”),1 themselves and all others similarly situated, state and allege as follows:

                                I.      INTRODUCTION




1
  The Plans are legal entities that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. §
1132(d)(1). However, in a breach of fiduciary duty action such as this, the Plans are not a party.
Rather, pursuant to ERISA § 409, and the law interpreting it, the relief requested in this action is
for the benefit of the Plans and its participants. During 2016, the TriNet Select 401(k) Plan was
known as the Ambrose Multiple Employer Retirement Savings Plan. The Ambrose Multiple
Employer Retirement Savings Plan, the TriNet Select 401(k) Plan and the TriNet 401(k) Plan
will be referred to collectively herein as the Plans.

                                                      1
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 2 of 44 PageID 2




         1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plans’ fiduciaries, which include TriNet HR III, Inc., (“TriNet III2”), TriNet HR IV, Inc.,

(“TriNet IV3”) (TriNet III and TriNet IV will be referred to collectively as “TriNet” or the

“Companies”), the Board of Directors of TriNet HR III, Inc., (“Board III”) the Board of

Directors of TriNet HR IV, Inc. (“Board IV”) ”) (Board III and Board IV will be referred to

collectively as the “Board”) and the Investment Committee of TriNet Group, Inc., and its

members during the Class Period4 (“Committee”) for breaches of their fiduciary duties.

         2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries.           29 U.S.C. §

1104(a)(1). These twin fiduciary duties are “the highest known to the law.” ITPE Pension Fund

v. Hall, 334 F.3d 1011, 1013 (11th Cir. 2003); Pledger v. Reliance Trust Co., 240 F. Supp. 3d

1314, 1321 (N.D. Ga. 2017). Fiduciaries must act “solely in the interest of the participants and

beneficiaries,” 29 U.S.C. § 1104(a)(1)(A), with the “care, skill, prudence, and diligence” that

would be expected in managing a plan of similar scope. 29 U.S.C. § 1104(a)(1)(B).

         3.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial

consideration to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In

devising and implementing strategies for the investment and management of trust assets, trustees

are obligated to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.



2
  During and prior to 2016, TriNet III was known as TriNet HR Corporation. Both will be
referred to collectively here as TriNet III.
3
 During and prior to 2016, TriNet IV was known as Ambrose Employer Group, LLC. Both will
be referred to collectively here as TriNet IV.
4
    Class Period is defined below as September 29, 2014 through the date of judgment.
                                                     2
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 3 of 44 PageID 3




       4.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b) (“Tibble II”).5

       5.      Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only

money spent on higher fees, but also lost investment opportunity; that is, the money that the

portion of their investment spent on unnecessary fees would have earned over time.” Tibble II,

843 F.3d at 1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more

the beneficiary’s investment shrinks.”).

       6.      Most participants in defined contribution plans like the Plans expect that their

accounts will be their principal source of income after retirement. Although at all times accounts

are fully funded, that does not prevent plan participants from losing money on poor investment

choices by plan sponsors and fiduciaries, whether due to poor performance, high fees or both.

       7.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A

Look at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823

(2015) (Tibble I) (reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).



5
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should
be aware that your employer also has a specific obligation to consider the fees and expenses paid
by your plan.”).
                                                    3
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 4 of 44 PageID 4




        8.      The duty to evaluate and monitor fees and investment costs includes fees paid

directly by plan participants to investment providers, usually in the form of an expense ratio or a

percentage of assets under management within a particular investment.             See Investment

Company Institute (“ICI”), The Economics of Providing 401(k) Plans: Services, Fees, and

Expenses (July 2016), at 4.      “Any costs not paid by the employer, which may include

administrative, investment, legal, and compliance costs, effectively are paid by plan

participants.” Id., at 5.

        9.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their defined contribution plans, as well as

investigating alternatives in the marketplace to ensure that well-performing, low cost investment

options are being made available to plan participants.

        10.     At all times during the Class Period (September 29, 2014 through the date of

judgment) the TriNet III Plan had at least $964 million dollars in assets under management. At

the end of 2017 and 2018, the TriNet III Plan had over $2.7 billion dollars and $2.9 billion

dollars, respectively, in assets under management that were/are entrusted to the care of the Plans’

fiduciaries. At all times during the Class Period, the TriNet IV Plan had over $535 million

dollars in assets under management. At the end of 2017 and 2018, the TriNet IV Plan had over

$1 billion dollars and $1.2 billion dollars, respectively, in assets under management that were/are

entrusted to the care of the Plans’ fiduciaries. The Plans total assets under management qualifies

them as a jumbo plan in the defined contribution plan marketplace, and among the largest plans

in the United States. As jumbo plan, the Plans had substantial bargaining power regarding the

fees and expenses that were charged against participants’ investments. Defendants, however, did




                                                     4
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 5 of 44 PageID 5




not try to reduce the Plans’ expenses or exercise appropriate judgment to scrutinize each

investment option that was offered in the Plans to ensure it was prudent.

       11.     Plaintiffs allege that during the putative Class Period Defendants, as “fiduciaries”

of the Plans as that term is defined under ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A),

breached the duties they owed to the Plans, to Plaintiffs, and to the other participants of the Plans

by, inter alia, (1) failing to objectively and adequately review the Plans’ investment portfolio

with due care to ensure that each investment option was prudent, in terms of cost; and (2)

maintaining certain funds in the Plans despite the availability of identical or materially similar

investment options with lower costs and/or better performance histories.

       12.     Defendants’ mismanagement of the Plans, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duties of prudence and loyalty, in violation of

29 U.S.C. § 1104. Their actions were contrary to the actions of a reasonable fiduciary and cost

the Plans and its participants millions of dollars.

       13.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of

the fiduciary duties of loyalty and prudence (Count One) and failure to monitor fiduciaries

(Count Two).

                         II.     JURISDICTION AND VENUE

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction over actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.




                                                      5
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 6 of 44 PageID 6




        15.    This Court has personal jurisdiction over Defendants because they are

headquartered and transact business in this District, reside in this District, and/or have significant

contacts with this District, and because ERISA provides for nationwide service of process.

        16.    Venue is proper in this District pursuant to ERISA Section 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District

pursuant to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial

part of the events or omissions giving rise to the claims asserted herein occurred within this

District.

                                    III.     PARTIES

        Plaintiffs

        17.    Plaintiff Shiqiong Huang (“Huang”) resides in Jersey City, New Jersey. During

her employment, Plaintiff Huang participated in the Plans, investing in the options offered by the

Plans and which are the subject of this lawsuit.

        18.    Plaintiff Chris R. Stokowski (“Stokowski”) resides in Denver, Colorado. During

his employment, Plaintiff Stokowski participated the Plans, investing in the options offered by

the Plans and which are the subject of this lawsuit.

        19.     Plaintiff Everett Uhl (“Uhl”) resides in Raleigh, North Carolina. During his

employment, Plaintiff Uhl participated the Plans, investing in the options offered by the Plans

and which are the subject of this lawsuit.

        20.    Plaintiff Mark J. Hearon (“Hearon”) resides in Weehawken, New Jersey. During

his employment, Plaintiff Hearon participated the Plans, investing in the options offered by the

Plans and which are the subject of this lawsuit.


                                                       6
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 7 of 44 PageID 7




       21.     Plaintiff Mary T. Patterson (“Patterson”) resides in Aliso Viejo, California.

During her employment, Plaintiff Patterson participated the Plans, investing in the options

offered by the Plans and which are the subject of this lawsuit.

       22.     Each Plaintiff has standing to bring this action on behalf of the Plans because each

of them participated in at least one of the Plans, which were both administered in the same

manner by the same fiduciaries and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       23.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the

Plans, comparisons of the costs and investment performance of the Plans’ investments versus

available alternatives within similarly-sized plans, total cost comparisons to similarly-sized

plans, information regarding other available share classes) necessary to understand that

Defendants breached their fiduciary duties and engaged in other unlawful conduct in violation of

ERISA until shortly before this suit was filed.

               Defendants

                       Company Defendant

       24.     TriNet is the sponsor of the Plans and a named fiduciary. 2018 Form 5500 of the

TriNet Select 401(k) Plan (“2018 TriNet IV Form 5500”) and the 2018 Form 5500 of the TriNet

401(k) Plan (“2018 TriNet III Form 5500”) filed with the United States Department of Labor

(referred to collectively as the “2018 Forms 5500”) at 1. Its corporate headquarters is located at

900 Town Center Parkway, Bradenton, Florida 34202. TriNet describes itself as “a leading


                                                     7
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 8 of 44 PageID 8




provider of HR expertise, payroll services, employee benefits and employment risk mitigation

services for SMBs [small to medium businesses].” The December 31, 2019 10-k filing of TriNet

Group, Inc (“2019 10-K”) at 5. TriNet reports that “[f]or the year ended December 31, 2019, we

processed $41.7 billion in payroll and payroll taxes for our clients and ended 2019 with

approximately 18,900 clients and 340,000 WSEs, primarily in the U.S.” Id.

       25.        TriNet appointed the Committee to purportedly select and monitor the funds in

the Plans and to ensure that the Plans paid no more in expenses than was necessary to prudently

manage the Plan. However, in practice, the Committee fell short of these fiduciary duties. The

Plan Document states that TriNet: “will administer the Plan for the exclusive benefit of the Plan

Participants and Beneficiaries, and in accordance with the terms of the Plan.” The Defined

Contribution Volume Submitter Plan and Trust, Basic Plan Document, as Amended and Restated

on April 1, 2015 (“Plan Doc.”) at 117. The Plan Document goes on to grant TriNet the authority

to delegate these broad fiduciary responsibilities to a Committee. As described in the Plan

Document, TriNet “may delegate its duties, powers or responsibilities to one or more persons.”

Id. TriNet did in fact delegate its responsibilities to the Committee. See, the Investment Policy

Statement as revised February 7, 2019 (“IPS”). The IPS covers both the TriNet III Plan and the

TriNet IV Plan.

       26.        Under ERISA, fiduciaries with the power to appoint have the concomitant

fiduciary duty to monitor and supervise their appointees.

       27.     Additionally, at all times, TriNet acted through its officers, including the

Committee, to perform fiduciary functions related to the Plans.

       28.     For all the foregoing reasons, the Company is a fiduciary of the Plans, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).


                                                    8
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 9 of 44 PageID 9




       Board Defendants

       29.      TriNet, acting through the Board, appointed the Committee to purportedly select

and monitor the funds in the Plan and to ensure that the Plan paid no more in expenses than was

necessary to prudently manage the Plan. However, in practice, the Committee fell short of these

fiduciary duties. The Plan Document states that TriNet, acting through the Board, “will

administer the Plan for the exclusive benefit of the Plan Participants and Beneficiaries, and in

accordance with the terms of the Plan.” Plan Doc. at 117. The Plan Document goes on to grant

TriNet and its Board the authority to delegate these broad fiduciary responsibilities to a

Committee. As described in the Plan Document, TriNet “may delegate its duties, powers or

responsibilities to one or more persons.” Id. TriNet did in fact delegate its responsibilities to the

Committee. See, the IPS.

       30.      Under ERISA, fiduciaries with the power to appoint have the concomitant

fiduciary duty to monitor and supervise their appointees.

       31.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA

Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to

appoint and/or monitor the Committee, which had control over Plan management and/or

authority or control over management or disposition of Plan assets.

       32.     The unnamed members of the Board during the Class Period are collectively

referred to herein as the “Board Defendants.”

       Committee Defendants

       33.      Pursuant to the Investment Policy Statement, the Committee is responsible for

selecting and purportedly monitoring the performance of and fees charged by the funds in the


                                                      9
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 10 of 44 PageID 10




Plan. However, as will be described in more detail below, the Committee fell short of its

fiduciary responsibilities. IPS at 5. As detailed in the IPS: “[t]he investment alternatives selected

and offered to Plan Participants will be selected with the care, skill and diligence that would be

applied by a prudent person acting in a like capacity and knowledgeable in the investment of

retirement funds.” Id.

       34.      With regard to monitoring the performance of the funds in the Plans and the

overall expenses paid by the Plans, the Committee may, in theory, remove funds from the Plans

for any of the following enumerated reasons: “failure to follow investment guidelines; turnover

among key personnel; a change in investment style or strategy; insufficient infrastructure to keep

pace with asset growth; significant increase in expenses or fees; … .” IPS at 5-6. In practice, the

Committee failed to prudently carry out these fiduciary duties.

       35.      Each member of the Committee during the putative Class Period (referred to

herein as John Does 11-20) is/was a fiduciary of the Plans, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A), during the Class Period, because each exercised

discretionary authority over management or disposition of the Plans’ assets.

       36.     The Committee and its members during the Class Period are collectively referred

to herein as the “Committee Defendants.”

               Additional John Doe Defendants

       37.     To the extent that there are additional officers and employees of TriNet who

are/were fiduciaries of the Plans during the Class Period, or other individuals who were hired as

investment managers for the Plans during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe”


                                                     10
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 11 of 44 PageID 11




Defendants 21-30 include, but are not limited to, TriNet officers and employees who are/were

fiduciaries of the Plans within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

1002(21)(A), during the Class Period.

                                 IV.     THE PLANS

       38.     The Plans are multiple employer plans or MEPs. 2018 Auditor Reports at 5.

Multiple-employer plans are typically used by outsourced human resource providers know as

professional employer organizations or PEOs like TriNet. TriNet offers the Plans to its clients as

a means of attracting and retaining business. As stated in a marketing brochure published by

TriNet: “How important are benefits to attracting and keeping the talent your business needs to

thrive? In a word: very.” The Benefits That Drive Your Team, published by TriNet at 2.

       39.     According to the American Institute of CPAs or AICPA, PEO’s “provide a means

by which an employer can outsource employee management tasks, such as payroll, employee

benefits, workers’ compensation, recruiting, risk/safety management, and training and

development.” AICPA Topix Primer Series, Multiple Employer Retirement Plans and Multiple

Employer Welfare Arrangements, AICPA 20176 (“AICPA”) at 1. Where a MEP is offered by a

PEO the “MEP is sponsored by the PEO and adopted by the PEO’s clients.” Id. At its most basic

level, a MEP is “a retirement plan that is adopted by two or more employers that are unrelated

for income tax purposes.” Id.

       40.     As described in the 2018 Auditor Reports: “[t]he Plan is a multiple-employer

defined contribution plan which is offered to the employees of participating client employers

(collectively, the “Employers”).” 2018 Auditor Reports at 5. The 2018 Auditor Reports go on to


6
 Available at
https://www.aicpa.org/content/dam/aicpa/interestareas/employeebenefitplanauditquality/resources/ebpaqc
primers/downloadabledocuments/ebpaqc-multiple-employer-plans-primer.pdf last accessed on September
27, 2020.
                                                   11
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 12 of 44 PageID 12




further define a multiple-employer plan as follows: “A participating client employer is a

company that has entered into a co-employment arrangement with the Company [TriNet].” Id.

Participating client employers (“Client Employers”) make matching contributions to the Plan on

behalf of their employees as opposed to TriNet. Id.

        41.     TriNet established the Plans for the purpose of helping the employees of their

Client Employers “save for retirement.” Summary Plan Description for the TriNet Select 401(k)

Plan effective January 1, 2017 (“SPD”) at 1.

        42.     The Plans are “defined contribution” or “individual account” plans within the

meaning of ERISA Section 3(34), 29 U.S.C. § 1002(34), in that the Plans provide for individual

accounts for each participant and for benefits based solely upon the amount contributed to those

accounts, and any income, expense, gains and losses, and any forfeitures of accounts of the

participants which may be allocated to such participant’s account. Plan Doc. at 109.

Consequently, retirement benefits provided by the Plans are based solely on the amounts

allocated to each individual’s account. Id.

        Eligibility

        43.     As detailed in the 2018 Auditor Reports, participants of the Plans “are eligible to

participate in the Plan after attainment of age 21 and one hour of service.” 2018 Auditor Reports

at 5.

        Contributions and Vesting

        44.     There are several types of contributions that can be added to a participant’s

account, including, but not limited to, an employee salary deferral contribution, an employer

matching contribution made by a Client Employer and employer nonelective contributions. 2018




                                                      12
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 13 of 44 PageID 13




Auditor Reports at 6. Participants can also roll over amounts from other qualified benefit or

defined contribution plans. Id.

       45.     With regard to contributions made by participants: “Participants may elect to

contribute a portion of their pretax compensation up to limits allowed by the Internal Revenue

Service (IRS).” Id. Whether or not to make employer matching contributions is left to the

discretion of the Client Employers of TriNet as described, above. As detailed in the 2018 Auditor

Report: “[t]he Employers [client employers of TriNet] may, at their discretion, make matching

contributions to the Plan as defined by the terms of their respective participation agreements.” Id.

       46.     With regard to vesting: “[p]articipants are immediately vested in their voluntary

contributions and safe harbor employer match and non-elective contributions plus actual

earnings thereon.” 2018 Auditor Reports at 6. Each Client Employer of TriNet may “elect an

alternative vesting schedule for additional discretionary contributions.” Id.

       The Plans’ Investments

       47.     Several investments were available to participants of the Plans for investment

each year during the putative Class Period. The Committee determines the appropriateness of the

Plans’ investment offerings and monitors investment performance. For 2018, the TriNet III Plan

offered a total of 27 investment options. For 2018, the TriNet IV Plan offered a total of 32

investment options.

       48.     The assets under management in the TriNet III Plan for all funds as of the end of

2018 was $2,913,109,232. The December 31, 2018 Report of Independent Auditor for the TriNet

401(k) Plan (“TriNet III 2018 Auditor Report”) at 3. From 2014 to 2017 the Plans’ assets under

management ranged from more than $960 million dollars to more than $2.7 billion dollars. The

assets under management for the TriNet IV Plan at the end of 2018 was $1,127,332,817. The


                                                     13
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 14 of 44 PageID 14




December 31, 2018 Report of Independent Auditor for the TriNet Select 401(k) Plan (“TriNet IV

2018 Auditor Report”) at 3. From 2014 to 2017 the Plan’s assets under management ranged

from more than $534 million dollars to more than $1 billion dollars.

       Expenses of the Plans

       49.      As detailed in the 2018 Auditor Reports, “[m]anagement fees and operating

expenses are paid out of the Plan.” 2018 Auditor Reports at 8-9.

                      V.      CLASS ACTION ALLEGATIONS

       50.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of themselves and the following proposed class (“Class”):7

               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plans, at
               any time between September 29, 2014 through the date of judgment
               (the “Class Period”).

       51.     The members of the Class are so numerous that joinder of all members is

impractical.   The 2018 TriNet III Form 5500 lists 88,647 Plan “participants with account

balances as of the end of the plan year.” 2018 TriNet III Form 5500 at 2. The 2018 TriNet IV

Form 5500 lists 14,420 Plan “participants with account balances as of the end of the plan year.”

2018 TriNet IV Form 5500 at 2.

       52.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like

other Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plans. Defendants treated Plaintiffs consistently with other

Class members and managed the Plans as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged


7
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.
                                                      14
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 15 of 44 PageID 15




herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

        53.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

                A.      Whether Defendants are/were fiduciaries of the Plans;

                B.      Whether Defendants breached their fiduciary duties of loyalty and

                        prudence by engaging in the conduct described herein;

                C.      Whether the Company and the Committee Defendants failed to adequately

                        monitor the Committee and other fiduciaries to ensure the Plans were

                        being managed in compliance with ERISA;

                D.      The proper form of equitable and injunctive relief; and

                E.      The proper measure of monetary relief.

        54.     Plaintiffs will fairly and adequately represent the Class and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have

no interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this

litigation as a class action.

        55.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to


                                                     15
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 16 of 44 PageID 16




individual members of the Class that, as a practical matter, would be dispositive of the interests

of other members not parties to this action, or that would substantially impair or impede their

ability to protect their interests.

        56.      In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                       VI.  DEFENDANTS’ FIDUCIARY STATUS
                          AND OVERVIEW OF FIDUCIARY DUTIES

        57.      As described in the “Parties” section above, Defendants were fiduciaries of the

Plans because:

                 (a)     they were so named; and/or

                 (b)     they exercised authority or control respecting management or disposition

                         of the Plans’ assets; and/or

                 (c)     they exercised discretionary authority or discretionary control respecting

                         management of the Plans; and/or

                 (d)     they had discretionary authority or discretionary responsibility in the

                         administration of the Plans.

        58.      As fiduciaries, Defendants are/were required by ERISA § 404(a)(1), 29 U.S.C. §

1104(a)(1), to manage and administer the Plans, and the Plans’ investments, solely in the interest

of the Plans’ participants and beneficiaries and with the care, skill, prudence, and diligence under

the circumstances then prevailing that a prudent person acting in a like capacity and familiar with

such matters would use in the conduct of an enterprise of a like character and with like aims.



                                                        16
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 17 of 44 PageID 17




These twin duties are referred to as the duties of loyalty and prudence and are “the highest

known to the law.” ITPE Pension Fund, 334 F.3d at 1013 (11th Cir. 2003).

       59.     The duty of loyalty requires fiduciaries to act with an “eye single” to the interests

of plan participants.   Pegram v. Herdrich, 530 U.S. 211, 235 (2000).           “Perhaps the most

fundamental duty of a [fiduciary] is that he [or she] must display . . . complete loyalty to the

interests of the beneficiary and must exclude all selfish interest and all consideration of the

interests of third persons.” Pegram, 530 U.S. at 224 (quotation marks and citations omitted).

Thus, “in deciding whether and to what extent to invest in a particular investment, a fiduciary

must ordinarily consider only factors relating to the interests of plan participants and

beneficiaries . . . . A decision to make an investment may not be influenced by [other] factors

unless the investment, when judged solely on the basis of its economic value to the plan, would

be equal or superior to alternative investments available to the plan.” Dep’t of Labor ERISA Adv.

Op. 88-16A, 1988 WL 222716, at *3 (Dec. 19, 1988) (emphasis added).

       60.     In effect, the duty of loyalty includes a mandate that the fiduciary display

complete loyalty to the beneficiaries and set aside the consideration of third persons.

       61.     ERISA also “imposes a ‘prudent person’ standard by which to measure

fiduciaries’ investment decisions and disposition of assets.”            Fifth Third Bancorp v.

Dudenhoeffer, 134 S. Ct. 2459, 2467 (2014) (quotation omitted). In addition to a duty to select

prudent investments, under ERISA a fiduciary “has a continuing duty to monitor [plan]

investments and remove imprudent ones” that exists “separate and apart from the [fiduciary’s]

duty to exercise prudence in selecting investments.” Tibble I, 135 S. Ct. at 1828.

       62.     In addition, ERISA § 405(a), 29 U.S.C. § 1105(a) (entitled “Liability for breach

by co-fiduciary”) further provides that:


                                                     17
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 18 of 44 PageID 18




               [I]n addition to any liability which he may have under any other
               provision of this part, a fiduciary with respect to a plan shall be
               liable for a breach of fiduciary responsibility of another fiduciary
               with respect to the same plan in the following circumstances: (A) if
               he participates knowingly in, or knowingly undertakes to conceal, an
               act or omission of such other fiduciary, knowing such an act or
               omission is a breach; (B) if, by his failure to comply with section
               404(a)(1), 29 U.S.C. §1104(a)(1), in the administration of his
               specific responsibilities which give rise to his status as a fiduciary,
               he has enabled such other fiduciary to commit a breach; or (C) if he
               has knowledge of a breach by such other fiduciary, unless he makes
               reasonable efforts under the circumstances to remedy the breach.


       63.     During the Class Period, Defendants did not act in the best interests of the Plans’

participants. Investment fund options chosen for a plan should not favor the fund provider over

the plan’s participants. Yet, here, to the detriment of the Plans and their participants and

beneficiaries, the Plans’ fiduciaries included and retained in the Plans many mutual fund

investments that were more expensive than necessary and otherwise were not justified on the

basis of their economic value to the Plans.

       64.     Based on reasonable inferences from the facts set forth in this Complaint, during

the Class Period, Defendants failed to have a proper system of review in place to ensure that

participants in the Plans were being charged appropriate and reasonable fees for the Plans’

investment options. Additionally, Defendants failed to leverage the size of the Plans to negotiate

for (1) lower expense ratios for certain investment options maintained and/or added to the Plans

during the Class Period; and (2) a prudent payment arrangement with regard to the Plans’

recordkeeping and administrative fees.

       65.     As discussed below, Defendants breached fiduciary duties to the Plans and its

participants and beneficiaries, and are liable for their breaches and the breaches of their co-

fiduciaries under 29 U.S.C. § 1104(a)(1) and 1105(a).


                                                    18
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 19 of 44 PageID 19




                                   I.   SPECIFIC ALLEGATIONS

       A.         Defendants Breached Their Fiduciary Duties in Failing to Investigate and
                  Select Lower Cost Alternative Funds

       66.        Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several funds in the Plans throughout the

Class Period, including those identified below, that wasted the Plans and participants’ assets

because of unnecessary costs.

       67.        Under trust law, one of the responsibilities of the Plans’ fiduciaries is to “avoid

unwarranted costs” by being aware of the “availability and continuing emergence” of alternative

investments that may have “significantly different costs.” Restatement (Third) of Trusts ch. 17,

intro. note (2007); see also Restatement (Third) of Trusts § 90 cmt. B (2007) (“Cost-conscious

management is fundamental to prudence in the investment function.”). Adherence to these

duties requires regular performance of an “adequate investigation” of existing investments in a

plan to determine whether any of the plan’s investments are “improvident,” or if there is a

“superior alternative investment” to any of the plan’s holdings. Pension Ben. Gaur. Corp. ex rel.

St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. Mgmt., 712 F.3d 705, 718-19

(2d Cir. 2013).

       68.        Investment options have a fee for investment management and other services.

With regards to investments like mutual funds, like any other investor, retirement plan

participants pay for these costs via the fund’s expense ratio evidenced by a percentage of assets.

For example, an expense ratio of .75% means that the plan participant will pay $7.50 annually

for every $1,000 in assets. However, the expense ratio also reduces the participant’s return and

the compounding effect of that return. This is why it is prudent for a plan fiduciary to consider



                                                       19
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 20 of 44 PageID 20




the effect that expense ratios have on investment returns because it is in the best interest of

participants to do so.

       69.     When jumbo plans, particularly those with over a billion dollars in assets like the

Plans here, have options which approach the retail cost of shares for individual investors or are

simply more expensive than the average or median institutional shares for that type of

investment, a careful review of the plan and each option is needed for the fiduciaries to fulfill

their obligations to the plan participants.

       70.     One indication of Defendants’ failure to prudently monitor the Plans’ funds is that

the Plans have retained several actively-managed funds as the Plans’ investment options despite

the fact that these funds charged grossly excessive fees compared with comparable or superior

alternatives, and despite ample evidence available to a reasonable fiduciary that these funds had

become imprudent due to their high costs.

       71.     Another indication of Defendants’ failure to prudently monitor the Plans’ funds is

that several funds during the Class Period were more expensive than comparable funds found in

similarly sized plans (plans having over 1 billion dollars in assets in the case of the TriNet III

Plan and $500 million and $1 billion in the case of the TriNet IV Plan).

       72.     In 2018, for example, many of funds in the Plans had expense ratios well above

the median expense ratios for similarly sized plans.

       73.      The expense ratios for funds in the TriNet III Plan were in some cases 320%

above the ICI Median (in the case of Transamerica Invesco International Growth Ret Acct PX)




                                                       20
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 21 of 44 PageID 21




and 297% above the ICI Median (in the case of Henderson Triton Ret Acct) in the same

category. 8 These excessively high expense ratios are detailed in the chart below:

                                                                                        ICI
           TriNet III Plan -- Current Fund                ER9        Category
                                                                                       Median
       Transamerica Janus Henderson Triton Ret
                                                     1.31 %      Domestic Equity       0.33%
                        Acct
          Transamerica American Funds New                          International
                                                     1.35 %                            0.50%
                Perspective Ret Acct                                  Equity
     Transamerica DFA US Small Cap Value Ret
                                                     0.51 %      Domestic Equity       0.33%
                      Acct

     Transamerica State Street International Index                 International
                                                     0.95 %                            0.50%
                      Ret Acct                                        Equity

      Transamerica Invesco International Growth                    International
                                                     2.10 %                            0.50%
                    Ret Acct PX                                       Equity

      Transamerica Vanguard Institutional Target
                                                     0.50 %         Target-date        0.47%
             Retirement Income Ret Opt

     Transamerica State Street Emerging Markets                    International
                                                     0.99 %                            0.50%
                   Index Ret Acct                                     Equity
                                                                   International
     Transamerica Oakmark International Ret Acct     0.98 %                            0.50%
                                                                      Equity

      Schwab Charles Family Funds - Retirement
                                                     0.19 %       Money Market         0.11%
             Government Money Fund


         74.     The expense ratios for funds in the TriNet IV Plan were in some cases 112%

above the ICI Median (in the case of JPMorgan Small Cap Growth) and 79% above the ICI




8
  See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k)
Plans, 2016 at 62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf
9
    The listed expense ratios are taken from summary prospectuses published in 2020.
                                                     21
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 22 of 44 PageID 22




Median (in the case of Cohen & Steers Realty Shares) in the same category.10 These excessive

expense ratios are detailed in the chart below:

                                                                                         ICI
           TriNet IV Plan -- Current Fund             ER11          Category
                                                                                        Median
               JPMorgan Small Cap Growth             0.89 %     Domestic Equity         0.42%

               American Funds New World              0.45 %    International Equity     0.54%

          American Funds Europacific Growth          0.49 %    International Equity     0.54%

                  Baird Aggregate Bond               0.30 %      Domestic Bond          0.43%

               BlackRock High Yield Bond             0.63 %      Domestic Bond          0.43%

                DFA US Small Cap Value I             0.51 %     Domestic Equity         0.42%

               Cohen & Steers Realty Shares          0.75 %     Domestic Equity         0.42%

                   Pimco Low Duration                0.46 %      Domestic Bond          0.43%

                 Templeton Global Bond               0.71 %    International Bond       0.58%

         75.      The above comparisons understate the excessiveness of fees in the Plans

throughout the Class Period. That is because the ICI Median fee is based on a study conducted

in 2016 when expense ratios would have been higher than today given the downward trend of

expense ratios the last few years. Indeed, the ICI median expense ratio for domestic equity funds

for plans with between $500 million dollars and $1 billion dollars in assets was 0.52% using

2015 data compared with 0.42% in 2016. Accordingly, the median expense ratios in 2020, or for

that matter 2019, utilized by similar plans would be lower than indicated above, demonstrating a


10
   See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 401(k)
Plans, 2016 at 62 (June 2019) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/19_ppr_dcplan_profile_401k.pdf
11
     The listed expense ratios are taken from summary prospectuses published in 2020.
                                                    22
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 23 of 44 PageID 23




greater disparity between the 2019 expense ratios utilized in the above chart for the Plans’ funds

and the median expense ratios in the same category.

       76.     Further, median-based comparisons also understate the excessiveness of the

investment management fees of the Plans’ funds because many prudent alternative funds were

available that offered lower expenses than the median.

       Failure to Utilize Lower Fee Share Classes

       77.     Many mutual funds offer multiple classes of shares in a single mutual fund that

are targeted at different investors. Generally, more expensive share classes are targeted at

smaller investors with less bargaining power, while lower cost shares are targeted at institutional

investors with more assets, generally 1 million or more, and therefore greater bargaining power.

There is no difference between share classes other than cost—the funds hold identical

investments and have the same manager.

       78.     Jumbo defined contribution plans such as the Plans have sufficient assets to

qualify for the lowest cost share class available. Even when a plan does not yet meet the

investment minimum to qualify for the cheapest available share class, it is well-known among

institutional investors that mutual fund companies will typically waive those investment

minimums for a jumbo plan adding the fund in question to the plan as a designated investment

alternative. Simply put, a fiduciary to a large defined contribution plan such as the Plans can use

its asset size and negotiating power to invest in the cheapest share class available. For this

reason, prudent retirement plan fiduciaries will search for and select the lowest-priced share class

available.

       79.     Indeed, recently a court observed that “[b]ecause the institutional share classes are

otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary would


                                                     23
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 24 of 44 PageID 24




know immediately that a switch is necessary. Thus, the ‘manner that is reasonable and

appropriate to the particular investment action, and strategies involved…in this case would

mandate a prudent fiduciary – who indisputably has knowledge of institutional share classes and

that such share classes provide identical investments at lower costs – to switch share classes

immediately.” Tibble, et al. v. Edison Int. et al., No. 07-5359, 2017 WL 3523737, at * 13 (C.D.

Cal. Aug. 16, 2017).

       80.     Here, had the Plans’ fiduciaries been faithfully selecting and monitoring the funds

in the Plans “with the care, skill and diligence that would be applied by a prudent person acting

in a like capacity and knowledgeable in the investment of retirement funds,” as their own

Investment Policy states, they would have selected the lower-priced identical funds. IPS at 5.

       81.     As demonstrated by the chart below, in several instances during the Class Period,

Defendants failed to prudently monitor the Plans to determine whether the Plans were invested in

the lowest-cost share class available for the Plans’ mutual funds. The charts below use 2020

expense ratios to demonstrate how much more expensive the funds were than their identical

counterparts. The chart below analyzes the funds in the TriNet III Plan:

                                                                                       Excess
    TriNet III -- Current Fund         ER         Lower Share Class           ER
                                                                                        Cost
   Transamerica Janus Henderson
                                      1.31 %   Janus Henderson Triton N     0.66 %      98%
          Triton Ret Acct

   Transamerica American Funds                   American Funds New
                                      1.35 %                                0.42 %     221%
     New Perspective Ret Acct                      Perspective R6

        Transamerica Invesco
                                                 Invesco Oppenheimer
   International Growth Ret Acct      2.10 %                                0.69 %     204%
                                                  International Gr R6
                  PX
       Transamerica Vanguard
                                               Vanguard Instl Trgt Retire
   Institutional Target Retirement    0.50 %                              0.09 %       455%
                                                      Inc Instl
            Income Ret Opt
      Transamerica State Street                  State Street Emerging
                                      0.99 %                                0.17 %     482%
    Emerging Markets Index Ret                     Markets Eq Idx K
                                                    24
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 25 of 44 PageID 25




                                                                                         Excess
    TriNet III -- Current Fund          ER         Lower Share Class           ER
                                                                                          Cost
                 Acct


       Transamerica Oakmark                       Oakmark International
                                      0.98 %                                  0.81 %      21%
       International Ret Acct                         Institutional

       82.      Similarly, the funds in the TriNet IV Plan were unjustifiably more expensive than

their nearly identical lower cost alternatives. The chart below demonstrates this:

                                                                                          Excess
   TriNet IV -- Current Fund         ER            Lower Share Class             ER
                                                                                           Cost
      American Funds New                          American Funds New
                                   0.49 %                                       0.42 %     17%
         Perspective                                 Perspective R6
      JPMorgan Small Cap                       JPMorgan Small Cap Growth
                                   0.89 %                                       0.74 %     20%
            Growth                                        R6
                                               American Funds New World
   American Funds New World        0.64 %                                       0.60 %     7%
                                                          R6
   American Funds Europacific                  American Funds Europacific
                                   0.49 %                                       0.46 %     6%
            Growth                                     Growth R6
   BlackRock High Yield Bond       0.63 %    BlackRock High Yield Bond K 0.51 %            23%

     Templeton Global Bond         0.71 %      Templeton Global Bond R6         0.56 %     27%

       83.     The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plans’ funds into these

alternative investments.

       84.     Qualifying for lower share classes usually requires only a minimum of a million

dollars for individual funds. However, it is common knowledge that investment minimums are

often waived for jumbo plans like the Plans. See, e.g., Davis et al. v. Washington Univ. et al.,

960 F.3d 478, 483 (8th Cir. 2020) (“minimum investment requirements are ‘routinely waived’

for individual investors in large retirement-savings plans”); Sweda v. Univ. of Pennsylvania, 923


                                                     25
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 26 of 44 PageID 26




F.3d 320, 329 (3d Cir. 2019) (citing Tibble II, 729 F.3d at 1137 n.24) (confirming that

investment minimums are typically waived for large plans).           The combined assets under

management easily qualified the Plans for lower share classes. The following is a sampling of

the assets under management as of the end of 2018:

                                                                2018 Assets         2018 Assets
                                                                   Under               Under
                      Plan Investment
                                                                Management          Management
                                                               TriNet III Plan     TriNet IV Plan
      Transamerica Janus Henderson Triton Ret Acct               $80,935,989              N/A

 Transamerica American Funds New Perspective Ret Acct            $58,986,555              N/A

  Transamerica Invesco International Growth Ret Acct PX          $26,558,584              N/A

  Transamerica Vanguard Institutional Target Retirement
                                                                 $25,502,120              N/A
                   Income Ret Opt
  Transamerica State Street Emerging Markets Index Ret
                                                                 $24,509,062              N/A
                           Acct
       Transamerica Oakmark International Ret Acct               $22,604,783              N/A

              American Funds New Perspective                         N/A             $25,912,741
                JPMorgan Small Cap Growth                            N/A             $25,567,927
                American Funds New World                             N/A             $24,216,390
             American Funds Europacific Growth                       N/A             $18,093,518
                BlackRock High Yield Bond                            N/A             $13,872,849
                  Templeton Global Bond                              N/A             $6,550,197

       85.     A prudent fiduciary conducting an impartial review of the Plans’ investments

would have identified the cheaper share classes available and transferred the Plan’s investments

in the above-referenced funds into the lower share classes at the earliest opportunity.

       86.     There is no good-faith explanation for utilizing high-cost share classes when

lower-cost share classes are available for the exact same investment. Defendants have no

                                                     26
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 27 of 44 PageID 27




reasonable excuse for not knowing about the immediate availability of these lower cost share

classes. Moreover, the Plans did not receive any additional services or benefits based on its use

of more expensive share classes; the only consequence was higher costs for the Plans’

participants.

         87.       It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes – as it appears Defendants here did - fees charged to plan participants by the “retail”

class investment were the same or better as the fees charged by the “institutional” class

investment, net of the “revenue sharing” paid by the funds to defray the Plans’ recordkeeping

costs. Tibble III, 2017 WL 3523737, at * 8. Fiduciaries should not “choose otherwise imprudent

investments specifically to take advantage of revenue sharing.” Id. at * 11.

         88.       Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for participants of the Plans. “At worst, revenue sharing is a way to hide fees.

Nobody sees the money change hands, and very few understand what the total investment

expense pays for. It’s a way to milk large sums of money out of large plans by charging a

percentage-based fee that never goes down (when plans are ignored or taken advantage of). In

some cases, employers and employees believe the plan is ‘free’ when it is in fact expensive.”

Justin         Pritchard,   “Revenue       Sharing      and     Invisible     Fees”      available     at

http://www.cccandc.com/p/revenue-sharing-and-invisible-fees (last visited March 19, 2020).

         89.       TriNet’s retirement plans are large and have scale which affords the Plans’

fiduciaries the opportunity to negotiate for lower recordkeeping costs and get access to the same

investments with lower expense ratios which benefit the plan participants because the returns are

higher and compounding greater.




                                                         27
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 28 of 44 PageID 28




      90.         It is important to note that to the investment provider, a portion of the expense

ratio is considered revenue, and possibly to the record-keeper as well, but is a detriment to the

participant’s return because it reduces it and the compounding effect.

       91.        In other words, a more prudent arrangement in this case, also more transparent

and easier to comprehend by participants, would have been to take advantage of the Plans’ scale

by selecting available lower cost investment funds that used little to no revenue sharing and for

the Defendants to negotiate and/or obtain reasonable direct compensation per participant

recordkeeping/administration fees.

       92.        By failing to investigate the use of lower cost share classes Defendants caused the

Plans to pay millions of dollars per year in unnecessary fees.

Failure to Utilize Lower Cost Passively Managed and Actively Managed Funds

       93.        As noted supra, ERISA is derived from trust law. Tibble, 135 S. Ct. at 1828.

Accordingly, appropriate investments for a fiduciary to consider are “suitable index mutual funds

or market indexes (with such adjustments as may be appropriate).” Restatement (Third) of

Trusts § 100 cmt. b(1).

       94.        While higher-cost mutual funds may outperform a less-expensive option, such as

a passively-managed index fund, over the short term, they rarely do so over a longer term. See

Jonnelle Marte, Do Any Mutual Funds Ever Beat the Market? Hardly, The Washington Post,

available    at    https://www.washingtonpost.com/news/get-there/wp/2015/03/17/do-any-mutual-

funds-ever-beat-the-market-hardly/ (citing a study by S&P Dow Jones Indices which looked at

2,862 actively managed mutual funds, focused on the top quartile in performance and found most

did not replicate performance from year to year); see also Index funds trounce actively managed

funds: Study, available         at   http://www.cnbc.com/2015/06/26/index-funds-trounce-actively-


                                                       28
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 29 of 44 PageID 29




managed-funds-study.html (“long-term data suggests that actively managed funds “lagged their

passive counterparts across nearly all asset classes, especially over the 10-year period from 2004

to 2014.”)

       95.     Indeed, funds with high fees on average perform worse than less expensive funds,

even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When Cheaper is Better: Fee

Determination in the Market for Equity Mutual Funds, 67 J. Econ. Behav. & Org. 871, 873

(2009) (hereinafter “When Cheaper is Better”); see also Jill E. Fisch, Rethinking the Regulation

of Securities Intermediaries, 158 U. Pa. L. Rev. 1961, 1967-75 (2010) (summarizing numerous

studies showing that “the most consistent predictor of a fund’s return to investors is the fund’s

expense ratio”).

       96.     During the Class Period, Defendants failed to consider materially similar but

cheaper alternatives to the Plan’s investment options. This is just another manifestation of the

imprudent process employed by the Plan’s fiduciaries because the alternative funds in the chart

below performed better than the Plan’s funds net-of-fees.

       97.     The chart below demonstrates that the expense ratios of the Plan’s investment

options were more expensive by multiples of comparable passively-managed and actively-

managed alternative funds in the same investment style. These alternative investments had no

material difference in risk/return profiles with the Plan’s funds and there was a high correlation

of the alternative funds’ holdings with the Plan’s funds holdings such that any difference was

immaterial. A reasonable investigation would have revealed the existence of lower-cost and

better performing alternatives to the Plan’s funds.

       98.     The chart below uses 2020 expense ratios as a methodology to demonstrate how

much more expensive the Plan’s funds were than their alternative fund counterparts.


                                                      29
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 30 of 44 PageID 30




                                                  Passive/Active Lower                % Fee
      TriNet III – Current Fund         ER                                    ER
                                                   Cost Alternative12                 Excess

                                                  Vanguard Small Cap
                                                                             0.06 % 2,083%
                                                    Growth Index I
     Transamerica Janus Henderson
                                       1.31 %
            Triton Ret Acct
                                                 Vanguard Explorer Adm       0.34 %   285%




     Transamerica American Funds                  T. Rowe Price Global
                                       1.35 %                                0.82 %    65%
       New Perspective Ret Acct                         Stock



     Transamerica DFA US Small                  Vanguard Small Cap Value
                                       0.51 %                                0.06 %   750%
         Cap Value Ret Acct                              Index I


                                                Vanguard Total Intl Stock
                                                                             0.08 % 1,087%
                                                        Index I
       Transamerica State Street
                                       0.95 %
      International Index Ret Acct
                                                 Vanguard International
                                                                             0.32 %   197%
                                                     Growth Adm



         Transamerica Invesco
                                                 Vanguard International
     International Growth Ret Acct     2.10 %                                0.32 %   556%
                                                     Growth Adm
                   PX



         Transamerica Vanguard
                                                Vanguard Instl Trgt Retire
     Institutional Target Retirement   0.50 %                                0.12 %   317%
                                                        Inc Inv
              Income Ret Opt




12
    Where appropriate, each cell in this column references both a passively-managed fund
(identified first) and an actively-managed fund (identified second). Where only one fund is
listed, index funds are identified by the word “index” following the fund name. Actively
managed funds don’t have this designation.
                                                   30
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 31 of 44 PageID 31




                                                   Passive/Active Lower                    % Fee
    TriNet III – Current Fund           ER                                          ER
                                                    Cost Alternative12                     Excess
     Transamerica State Street
                                                  Vanguard Emerging Mkts
    Emerging Markets Index Ret         0.99 %                                     0.10 %    890%
                                                      Stock Idx Instl
              Acct


                                                   Vanguard International
                                                                                  0.32 %    206%
                                                       Growth Adm
       Transamerica Oakmark
                                       0.98 %
       International Ret Acct
                                                    Vanguard Developed
                                                                                  0.05 % 1,860%
                                                    Markets Index Instl


  Schwab Charles Family Funds -
                                                 Vanguard Treasury Money
  Retirment Government Money           0.19 %                                     0.09 %    111%
                                                     Market Investor
             Fund


       99.      Similarly, the TriNet IV Plan failed to investigate appropriate lower cost

alterative again demonstrating that the Defendants lacked a prudent process for managing the

Plan’s costs. The Chart below illustrates these failures in the TriNet IV Plan:

                                                Passive/Active Lower Cost                  % Fee
    TriNet IV -- Current Fund          ER                                   ER
                                                        Alternative                        Excess
        JPMorgan Small Cap                         JPMorgan Small Cap
                                     0.89 %                               0.74 %            20%
             Growth                                     Growth R6

                                                  TIAA-CREF Emerging
    American Funds New World         0.45 %                                       0.20 %   125%
                                                   Markets Eq Idx Instl

    American Funds Europacific                    Vanguard International
                                     0.49 %                                       0.32 %    53%
             Growth                                   Growth Adm

                                                  Vanguard Interm-Term
                                                                                  0.07 %   329%
                                                    Bond Index Adm
       Baird Aggregate Bond          0.30 %
                                                Bridge Builder Core Bond          0.14 %   114%




                                                     31
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 32 of 44 PageID 32




                                              Passive/Active Lower Cost                % Fee
    TriNet IV -- Current Fund         ER                                       ER
                                                      Alternative                      Excess

                                                 Vanguard High-Yield
    BlackRock High Yield Bond        0.63 %                                  0.13 %     385%
                                                   Corporate Adm


                                               Vanguard Small Cap Value
     DFA US Small Cap Value I        0.51 %                                  0.06 %     750%
                                                        Index I


       Cohen & Steers Realty                    TIAA-CREF Real Estate
                                     0.75 %                                  0.51 %     47%
              Shares                                  Sec Instl



                                               Vanguard Short-term Corp.
                                                                             0.05 %     820%
                                                    Bond Idx Inst
        Pimco Low Duration           0.46 %
                                               JPMorgan Short Duration
                                                                             0.33 %     39%
                                                   Core Plus R6


                                               Vanguard Total Int'l Bond
      Templeton Global Bond          0.71 %                                  0.07 %     914%
                                                       Index I


       100.    There is no good-faith explanation for utilizing high-cost share classes when

nearly identical funds were available. Moreover, the Plans did not receive any additional services

or benefits based on its use of more expensive share classes; the only consequence was higher

costs for the Plans’ participants.

       101.    The above alternative funds had better performances than the Plans’ funds in their

3 and 5 year average returns as of 2020. Moreover, these alternative investments had no material

difference in risk/return profiles with the Plans’ funds and there was a high correlation of the

alternative funds’ holdings with the Plans’ funds holdings such that any difference was

immaterial.

       102.    With regard to the comparison of the actively managed funds to passively


                                                    32
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 33 of 44 PageID 33




managed funds, these results are not surprising given that in the long-term, actively managed

funds do not outperform their passively-managed counterparts. Indeed, the majority of U.S.

equity funds did not outperform their index counterparts in the five years ending June 30, 2019:13

                                                                  Percentage of Funds That
                 Fund Category          Comparison Index           Underperformed Their
                                                                    Benchmark 5 Yr (%)
                  Large-Cap                   S&P 500                       78.52
                  Mid-Cap                S&P MidCap 400                     63.56

                  Small-Cap             S&P SmallCap 600                    75.09

                  Multi-Cap            S&P Composite 1500                   82.79

             Domestic Equity           S&P Composite 1500                   81.66

             Large-Cap Value                S&P Value                       84.74

              Mid-Cap Value           S&P MidCap 400 Value                  92.31


          103.    A prudent investigation would have revealed the existence of these lower-cost and

better performing alternatives to the Plans’ funds.

          104.    The above is for illustrative purposes only as the significant fee disparities

detailed above existed for all years of the Class Period. The Plans’ expense ratios were multiples

of what they should have been given the bargaining power available to the Plans’ fiduciaries.

          105.    Defendants’ failure to investigate lower cost alternative investments (both

actively and passively managed funds) during the Class Period cost the Plans and its participants

millions of dollars.

          B. Defendants Failed to Monitor or Control the Plans’ Recordkeeping Expenses

          106.     The recordkeeper for the TriNet III 401(k) Plan during the Class Period was

13
     Source: https://us.spindices.com/spiva/#/reports
                                                        33
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 34 of 44 PageID 34




Transamerica. 2014 through 2018 Form 5500s filed with the United States Department of Labor

for the TriNet 401(k) Plan (“2014-2018 TriNet III Form 5500s) at 1-2. The recordkeeper for the

TriNet IV 401(k) Plan during the Class Period was MassMutual. 2014 through 2018 Form 5500s

filed with the United States Department of Labor for the TriNet Select 401(k) Plan (“2014-2018

TriNet IV Form 5500s) at 2.

          107.   The term “recordkeeping” is a catchall term for the suite of administrative

services typically provided to a defined contribution plan by the plan’s “recordkeeper.” Beyond

simple provision of account statements to participants, it is quite common for the recordkeeper to

provide a broad range of services to a defined contribution plan as part of its package of services.

These services can include claims processing, trustee services, participant education, managed

account services, participant loan processing, QDRO14 processing, preparation of disclosures,

self-directed brokerage accounts, investment consulting, and general consulting services. Nearly

all recordkeepers in the marketplace offer this range of services, and defined contribution plans

have the ability to customize the package of services they receive and have the services priced

accordingly. Many of these services can be provided by recordkeepers at very little cost. In fact,

several of these services, such as managed account services, self-directed brokerage, QDRO

processing, and loan processing are often a profit center for recordkeepers.

          108.   The cost of providing recordkeeping services depends on the number of

participants in a plan. Plans with large numbers of participants plans can take advantage of

economies of scale by negotiating a lower per-participant recordkeeping fee.               Because

recordkeeping expenses are driven by the number of participants in a plan, the vast majority of

plans are charged on a per-participant basis.


14
     Qualified Domestic Relations Order.
                                                     34
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 35 of 44 PageID 35




        109.    As referenced above, recordkeeping expenses can either be paid directly from

plan assets, or indirectly by the plan’s investments in a practice known as revenue sharing (or a

combination of both or by a plan sponsor). Revenue sharing payments are payments made by

investments within the plan, typically mutual funds, to the plan’s recordkeeper or to the plan

directly, to compensate for recordkeeping and trustee services that the mutual fund company

otherwise would have to provide.

        110.    In this matter, using revenue sharing to pay for recordkeeping resulted in a worst-

case scenario for the Plans’ participants because they were saddled with outrageously high

recordkeeping fees.

        111.    In order to make an informed evaluation as to whether a recordkeeper or other

service provider is receiving no more than a reasonable fee for the services provided to a plan, a

prudent fiduciary must identify all fees, including direct compensation and revenue sharing

being paid to the plan’s recordkeeper. To the extent that a plan’s investments pay asset-based

revenue sharing to the recordkeeper, prudent fiduciaries monitor the amount of the payments to

ensure that the recordkeeper’s total compensation from all sources does not exceed reasonable

levels, and require that any revenue sharing payments that exceed a reasonable level be returned

to the plan and its participants.

        112.     Further, the plan’s fiduciaries must remain informed about overall trends in the

marketplace regarding the fees being paid by other plans, as well as the recordkeeping rates that

are available. This will generally include conducting a Request for Proposal (“RFP”) process at

reasonable intervals, and immediately if the plan’s recordkeeping expenses have grown

significantly or appear high in relation to the general marketplace. More specifically, an RFP

should happen at least every three to five years as a matter of course, and more frequently if the


                                                     35
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 36 of 44 PageID 36




plans experience an increase in recordkeeping costs or fee benchmarking reveals the

recordkeeper’s compensation to exceed levels found in other, similar plans. George v. Kraft

Foods Glob., Inc., 641 F.3d 786, 800 (7th Cir. 2011); Kruger v. Novant Health, Inc., 131 F.

Supp. 3d 470, 479 (M.D.N.C. 2015); see also NEPC 2019 Defined Contribution Progress Report

at 10 (“Best Practice is to compare fees and services through a record keeping vendor search

Request for Proposal process). 15

         113.     In this matter, during the Class Period, there was no contractual recordkeeper fee

per participant. Rather, recordkeeping and administrative costs were paid using revenue sharing.

The Plans reported the following revenue sharing payments during the Class Period on its 2014-

2018 Form 5500s:

             Assets TriNet      Partic      Direct             Direct
     Year                                                                   Total        $PP
                  III           ipants     TransAm             TriNet

     2014       $956,107,454    31,840     $3,000,768         $154,084    $3,154,852    $99.08

     2015    $1,339,890,441     44,317     $4,184,645         $152,514    $4,337,159    $97.87
     2016    $1,874,038,569     57,110     $4,180,721         $299,635    $4,480,356    $78.45
     2017    $2,759,960,791     74,107     $6,366,992         $452,584    $6,819,576    $92.02

     2018    $2,886,542,111     88,647     $8,466,241         $415,575    $8,881,816   $100.19



             Assets Tri Net     Partic                         Plan
     Year                                  MassMut                          Total         $PP
                   IV           pants                        Sponsor

     2014       $534,174,572     8417      $1,687,957        $1,087,147   $2,775,104    $329.70
     2015       $625,121,243     9876     $2,073,704         $903,005     $2,976,709    $301.41
     2016       $781,325,188    11585     $2,211,284         $292,592     $2,503,876    $216.13
     2017    $1,001,575,831     11877     $2,511,424         $584,693     $3,096,117    $260.68


15
     Available at https://www.nepc.com/insights/2019-dc-plan-and-fee-survey.
                                                        36
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 37 of 44 PageID 37




           Assets Tri Net     Partic                        Plan
   Year                                   MassMut                          Total       $PP
                 IV           pants                       Sponsor

   2018    $1,102,018,284     14420     $1,862,288        $90,358       $2,122,646    $147.20

       114.    Defendants have wholly failed to prudently manage and control the Plans’

recordkeeping and administrative costs by failing to try to obtain lower recordkeeping costs than

what the recordkeeper was charging.

       115.    By way of comparison, we can look at what other plans are paying for

recordkeeping and administrative costs.

       116.    The Plans had tens of thousands of participants making it eligible for some of the

lowest fees on the market. Recently, Fidelity – a recordkeeper for hundreds of plans - stipulated

in a lawsuit that a Plan with over 58,000 participants and over a billion in assets could command

recordkeeping fees as low as $14-21. See Moitoso v. FMR LLC, 2020 WL 1495938, at * 15 (D.

Mass. Mar. 27, 2020).

       117.    NEPC, a consulting group, recently conducted its 14th Annual Survey titled the

NEPC 2019 Defined Contribution Progress Report (referenced above) which took a survey of

various defined contribution plan fees. The sample size and respondents included 121 Defined

Contribution Plans broken up as follows: 71% Corporate; 20% Healthcare, and 9% Public, Not-

for-Profit and other. The average plan had $1.1 billion in assets and 12,437 participants. The

median plan had $512 million in assets and 5,440 participants. See Report at 1.

       118.    NEPC’s survey found that plans with over 15,000 participants paid on average

$40 or less in per participant recordkeeping, trust and custody fees. Report at 10.




                                                     37
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 38 of 44 PageID 38




       119.    Another data source, the 401k Averages Book (20th ed. 2020)16 studies plan fees

for smaller plans, those under $200 million in assets. Although it studies slightly smaller plans

than the Plans, it is nonetheless a useful resource because we can extrapolate from the data what

a slightly bigger plan like the Plans should be paying for recordkeeping. That is because

recordkeeping and administrative fees should decrease as a plan increases in size. For example,

a plan with 200 participants and $20 million in assets has an average recordkeeping and

administration cost (through direct compensation) of $12 per participant. 401k Averages Book at

p. 95. A plan with 2,000 participants and $200 million in assets has an average recordkeeping

and administration cost (through direct compensation) of $5 per participant. Id., at p. 108. Thus,

the Plans, with over $3.8 billion dollars in assets in 2018 and over 103,000 participants in 2018,

should have had direct recordkeeping costs below the $5 average, which it clearly did not.

       120.    The Plans’ total recordkeeping costs are clearly unreasonable as some authorities

have recognized that reasonable rates for large plans typically average around $35 per

participant, with costs coming down every day.17

       121.    Given the size of the Plans’ assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plans could have obtained recordkeeping services that were


16
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.
17
  Case law is in accord that large plans can bargain for low recordkeeping fees. See, e.g., Spano
v. Boeing, Case 06-743, Doc. 466, at 26 (S.D. Ill. Dec. 30, 2014) (plaintiffs’ expert opined
market rate of $37–$42, supported by defendants’ consultant’s stated market rate of $30.42–
$45.42 and defendant obtaining fees of $32 after the class period); Spano, Doc. 562-2 (Jan 29,
2016) (declaration that Boeing’s 401(k) plan recordkeeping fees have been $18 per participant
for the past two years); George, 641 F.3d at 798 (plaintiffs’ expert opined market rate of $20–
$27 and plan paid record-keeper $43–$65); Gordon v. Mass Mutual, Case 13-30184, Doc. 107-2
at ¶10.4 (D.Mass. June 15, 2016) (401(k) fee settlement committing the Plan to pay not more
than $35 per participant for recordkeeping).
                                                    38
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 39 of 44 PageID 39




comparable to or superior to the typical services provided by the Plans’ recordkeeper at a lower

cost.

        122.   A prudent fiduciary would have observed the excessive fees being paid to the

recordkeeper and taken corrective action. Defendants’ failures to monitor and control

recordkeeping compensation cost the Plans millions of dollars per year and constituted separate

and independent breaches of the duties of loyalty and prudence.


                               FIRST CLAIM FOR RELIEF
                    Breaches of Fiduciary Duties of Loyalty and Prudence
                              (Asserted against the Committee)

        123.   Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

        124.   At    all   relevant   times,   the   Committee   Defendants    and    its   members

(“Prudence/Loyalty Defendants”) were fiduciaries of the Plans within the meaning of ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), in that they exercised discretionary authority or control over

the administration and/or management of the Plans or disposition of the Plans’ assets.

        125.   As fiduciaries of the Plans, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plans for the sole and exclusive benefit of the Plans’ participants and beneficiaries,

and acting with the care, skill, diligence, and prudence under the circumstances that a prudent

person acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of like character and with like aims.

        126.   The Prudence/Loyalty Defendants breached these fiduciary duties in multiple

respects as discussed throughout this Complaint. They did not make decisions regarding the

Plans’ investment lineup based solely on the merits of each investment and what was in the best

                                                      39
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 40 of 44 PageID 40




interest of the Plans’ participants.    Instead, the Prudence/Loyalty Defendants selected and

retained investment options in the Plans despite the high cost of the funds in relation to other

comparable investments. The Prudence/Loyalty Defendants also failed to investigate the

availability of lower-cost share classes of certain mutual funds in the Plans.

        127.    As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plans suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plans would not have

suffered these losses, and the Plans’ participants would have had more money available to them

for their retirement.

        128.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence/Loyalty

Defendants are liable to restore to the Plans all losses caused by their breaches of fiduciary

duties, and also must restore any profits resulting from such breaches. In addition, Plaintiffs are

entitled to equitable relief and other appropriate relief for Defendants’ breaches as set forth in

their Prayer for Relief.

        129.    The Prudence/Loyalty Defendants knowingly participated in each breach of the

other Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendant’s own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches.       Accordingly, each Defendant is also liable for the

breaches of its co-fiduciaries under 29 U.S.C. § 1105(a).


                                SECOND CLAIM FOR RELIEF
                        Failure to Adequately Monitor Other Fiduciaries
                            (Asserted against TriNet and the Board)



                                                     40
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 41 of 44 PageID 41




         130.    Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

         131.    TriNet and the Board Defendants (the “Monitoring Defendants”) had the authority

to appoint and remove members of the Committee, and the duty to monitor the Committee and

were aware that the Committee Defendants had critical responsibilities as fiduciaries of the

Plans.

         132.    In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing

their fiduciary obligations, and to take prompt and effective action to protect the Plans in the

event that the Committee Defendants were not fulfilling those duties.

         133.    The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plans’ investments; and

reported regularly to the Monitoring Defendants.

         134.    The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:

                (a)      Failing to monitor and evaluate the performance of the Committee

         Defendants or have a system in place for doing so, standing idly by as the Plans suffered

         significant losses as a result of the Committee Defendants’ imprudent actions and

         omissions;

                (b)      failing to monitor the processes by which the Plans’ investments were

         evaluated and their failure to investigate the availability of lower-cost share classes; and


                                                        41
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 42 of 44 PageID 42




               (c)      failing to remove Committee members whose performance was inadequate

       in that they continued to maintain imprudent, excessively costly, and poorly performing

       investments within the Plans, and caused the Plans to pay excessive recordkeeping fees,

       all to the detriment of the Plans and the retirement savings of the Plans’ participants.

        135.    As a consequence of the foregoing breaches of the duty to monitor, the Plans

suffered millions of dollars of losses. Had Monitoring Defendants complied with their fiduciary

obligations, the Plans would not have suffered these losses, and participants of the Plans would

have had more money available to them for their retirement.

        136.    Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plans all losses caused by their failure to adequately monitor the

Committee Defendants.        In addition, Plaintiffs are entitled to equitable relief and other

appropriate relief as set forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

               A.       A determination that this action may proceed as a class action under Rule

        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil Procedure;

               B.       Designation of Plaintiffs as Class Representatives and designation of

        Plaintiffs’ counsel as Class Counsel;

               C.       A Declaration that the Defendants, and each of them, have breached their

        fiduciary duties under ERISA;

               D.       An Order compelling the Defendants to make good to the Plans all losses

        to the Plans resulting from Defendants’ breaches of their fiduciary duties, including


                                                        42
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 43 of 44 PageID 43




      losses to the Plans resulting from imprudent investment of the Plans’ assets, and to

      restore to the Plans all profits the Defendants made through use of the Plans’ assets, and

      to restore to the Plans all profits which the participants would have made if the

      Defendants had fulfilled their fiduciary obligations;

            E.       An order requiring the Company Defendants to disgorge all profits

      received from, or in respect of, the Plans, and/or equitable relief pursuant to 29 U.S.C. §

      1132(a)(3) in the form of an accounting for profits, imposition of a constructive trust, or a

      surcharge against the Company Defendant as necessary to effectuate said relief, and to

      prevent the Company Defendant’s unjust enrichment;

            F.       Actual damages in the amount of any losses the Plans suffered, to be

      allocated among the participants’ individual accounts in proportion to the accounts’

      losses;

            G.       An order enjoining Defendants from any further violations of their ERISA

      fiduciary responsibilities, obligations, and duties;

            H.       Other equitable relief to redress Defendants’ illegal practices and to

      enforce the provisions of ERISA as may be appropriate, including appointment of an

      independent fiduciary or fiduciaries to run the Plans and removal of Plans’ fiduciaries

      deemed to have breached their fiduciary duties;

            I.       An award of pre-judgment interest;

            J.       An award of costs pursuant to 29 U.S.C. § 1132(g);

            K.       An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

      common fund doctrine; and

            L.       Such other and further relief as the Court deems equitable and just.


                                                    43
Case 8:20-cv-02293-VMC-TGW Document 1 Filed 09/29/20 Page 44 of 44 PageID 44




Date: September 29, 2020           /s/ Joseph M. Sternberg      .
                                   Joseph M. Sternberg, ESQ.
                                   Florida Bar No.: 122447
                                   joseph@landersandsternberg.com
                                   (407) 495-1893
                                   Fax: (407) 362-6325
                                   722 W. Smith Street
                                   Orlando, FL 32804

                                   CAPOZZI ADLER, P.C.

                                   /s/ Donald R. Reavey           .
                                   Donald R. Reavey, Esquire
                                   (Admission Pro Hac Vice to be Requested)
                                   PA Attorney ID #82498
                                   2933 North Front Street
                                   Harrisburg, PA 17110
                                   donr@capozziadler.com
                                   (717) 233-4101
                                   Fax (717) 233-4103

                                   /s/ Mark K. Gyandoh          .
                                   Mark K. Gyandoh, Esquire
                                   (Admission Pro Hac Vice to be Requested)
                                   PA Attorney ID # 88587
                                   CAPOZZI ADLER, P.C.
                                   312 Old Lancaster Road
                                   Merion Station, PA 19066
                                   markg@capozziadler.com
                                   (610) 890-0200
                                   Fax (717) 233-4103

                                   Counsel for Plaintiffs and the Putative Class




                                          44
